Name: 2005/731/EC: Commission Decision of 17 October 2005 laying down additional requirements for the surveillance of avian influenza in wild birds (notified under document number C(2005) 3877) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  agricultural activity;  natural environment;  health
 Date Published: 2005-10-20; 2006-12-12

 20.10.2005 EN Official Journal of the European Union L 274/93 COMMISSION DECISION of 17 October 2005 laying down additional requirements for the surveillance of avian influenza in wild birds (notified under document number C(2005) 3877) (Text with EEA relevance) (2005/731/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) Community measures for the control of avian influenza were established by Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (2), in order to ensure the protection of animal health and contribute to the development of the poultry sector. (2) Following the outbreak of a very serious epidemic of avian influenza, caused by a highly pathogenic H5N1 virus strain, in south-eastern Asia starting in December 2003, Commission Decision 2004/122/EC of 6 February 2004 concerning certain protection measures in relation to avian influenza in several third countries (3) was adopted. (3) That Decision, which has been amended several times to take account of the evolution of the disease, namely the westward spread of the disease, provided that imports into the Community from those third countires of poultry meat, live poultry, other live birds and certain other products of poultry origin were suspended, subject to limited exceptions. In that regard, account was, in particular, given to the conclusions of the working group on avian influenza of the Standing Committee on the Food Chain and Animal Health following its meetings on 25 August 2005 and 6 September 2005. (4) Decision 2004/122/EC has been repealed and replaced by Commission Decision 2005/692/EC of 6 October 2005 concerning certain protection measures in relation to avian influenza in several third countries (4) and by Commission Decision 2005/693/EC of 6 October 2005 concerning certain protection measures in relation to avian influenza in Russia (5). (5) Furthermore, in order to limit the risk arising from non-commercial imports of products of animal origin, the Commission Decision 2002/995/EC of 9 December 2002 laying down interim safeguard measures with regard to imports of products of animal origin for personal consumption (6) was adopted. That Decision was repealed and replaced by Commission Regulation (EC) No 745/2004 of 16 April 2004 laying down measures with regard to imports of products of animal origin for personal consumption (7). (6) In addition, since 2002 surveillance programmes for avian influenza in poultry and wild birds have been implemented in Member States. Those programmes were approved by Commission Decision 2002/673/EC of 22 August 2002 approving the programmes for the implementation of Member States surveys for avian influenza in poultry and wild birds (8) and Commission Decision 2004/630/EC of 27 July 2004 approving the programmes for the implementation of Member States surveys for avian influenza in poultry and wild birds during 2004 and laying down reporting and eligibility rules for the financial contribution from the Community to the implementation costs of those programmes (9). (7) More recently, such programmes have been approved by Commission Decision 2005/732/EC of 17 October 2005 approving the programmes for the implementation of Member States surveys for avian influenza in poultry and wild birds during 2005, and laying down reporting and eligibility rules for the Community financial contribution to the implementation costs of those programmes (10) with specific regard to the conclusions of the working group on avian influenza of the Standing Committee on the Food Chain and Animal Health, following its meetings on 25 August 2005 and 6 September 2005. (8) At its meeting on 6 September 2005, the working group on avian influenza of the Standing Committee on the Food Chain and Animal Health recommended, inter alia, that the occurrence of abnormal mortality and significant disease outbreaks in wild birds should be subjected to surveillance and to laboratory tests for avian influenza. (9) It is therefore appropriate to supplement those existing Community rules and to lay down specific rules as to the surveillance and testing of the occurrence of diseases in wild birds and in particular wild water birds. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States shall ensure that the competent authorities make appropriate arrangements with wild bird, hunting and other relevant organisations which shall notify without delay to the competent authorities any abnormal mortality or significant disease outbreaks occurring in wild birds and in particular wild water birds. Article 2 1. Immediately following receipt by the competent authority of the notification provided for in Article 1, and whenever no clear cause of disease other than avian influenza is identified Member States shall ensure that: (a) appropriate samples are collected from dead birds and if possible from other birds which had contact with dead birds; and (b) those samples are subjected to laboratory tests for detection of the avian influenza virus. 2. Member States shall in case of positive laboratory test results for highly pathogenic avian influenza virus mentioned in paragraph 1(b) inform the Commission without delay thereof. Article 3 The Member States shall amend their legislation so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 4 The Decision shall apply until 31 January 2006. Article 5 This Decision is addressed to the Member States. Done at Brussels, 17 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 167, 22.6.1992, p. 1. Directive as last amended by the 2003 Act of Accession. (3) OJ L 36, 7.2.2004, p. 59. Decision as last amended by Decision 2005/619/EC (OJ L 214, 19.8.2005, p. 66). (4) OJ L 263, 8.10.2005, p. 20. (5) OJ L 263, 8.10.2005, p. 22. (6) OJ L 353, 30.12.2002, p. 1. (7) OJ L 122, 26.4.2004, p. 1. (8) OJ L 228, 24.8.2002, p. 27. Decision as amended by Decision 2003/21/EC (OJ L 8, 14.1.2003, p. 37). (9) OJ L 287, 8.9.2004, p. 7. Decision as amended by Decision 2004/679/EC (OJ L 310, 7.10.2004, p. 75). (10) See page 95 of this Official Journal.